     Case 9:17-cv-00050-DLC-JCL Document 123 Filed 12/10/18 Page 1 of 4



John Morrison                            Morris Dees*
Robert Farris-Olsen                      J. Richard Cohen*
MORRISON, SHERWOOD,                      David C. Dinielli*
WILSON, & DEOLA, PLLP                    Jim Knoepp*
401 N. Last Chance Gulch St.             SOUTHERN POVERTY LAW CENTER
Helena, MT 59601                         400 Washington Avenue
ph. (406) 442-3261                       Montgomery, AL 36104
fax (406) 443-7294                       ph. (334) 956-8200
john@mswdlaw.com                         fax (334) 956-8481
rfolsen@mswdlaw.com                      morris.dees@splcenter.org
Attorneys for Plaintiff Tanya Gersh      richard.cohen@splcenter.org
                                         david.dinielli@splcenter.org
                                         jim.knoepp@splcenter.org
                                         Attorneys for Plaintiff Tanya Gersh
                                         *Admitted Pro Hac Vice


                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION

TANYA GERSH,
                                         Case No.: 9:17-cv-00050-DLC-JCL
       Plaintiff,

       vs.                               PLAINTIFF’S MOTION TO
                                         COMPEL DEFENDANT TO
ANDREW ANGLIN, publisher of              RESPOND TO REQUESTS FOR
the Daily Stormer,                       PRODUCTION AND FOR
                                         SANCTIONS; CERTIFICATE OF
       Defendant.                        GOOD FAITH CONFERRAL

      Pursuant to Federal Rules of Civil Procedure 37(a)(3)(B)(iv) and 37(a)(4),

Plaintiff Tanya Gersh respectfully moves this Court for an order compelling

Defendant Andrew Anglin to produce documents, electronically stored information

(ESI), and other things sought through Plaintiff’s First Requests for Production of

Documents. Plaintiff also moves the Court for the imposition of sanctions against


                                                                               Page 1
     Case 9:17-cv-00050-DLC-JCL Document 123 Filed 12/10/18 Page 2 of 4



Defendant pursuant to Rule 37(b) for his continued lack of cooperation with

discovery in the face of this Court’s Order dated July 13, 2018. The grounds for

this Motion are as follows:

    1.      Plaintiff served her First Requests for Production of Documents on

Defendant Andrew Anglin on June 7, 2018.

    2.       On July 5, 2018, counsel for the Defendant requested a 60-day

extension purportedly because Defendant lives abroad. Plaintiff agreed to a two-

week extension.

    3.      Defendant then moved for a protective order with this Court on July 9,

2018.

    4.      On the same day, Defendant served Plaintiff his objections to her First

Requests for Production. Each of Defendant’s objections relied on boilerplate

objections to relevancy, overbreadth, burdensomeness, and vagueness without

more.

    5.      After briefing by both parties, this Court issued a text order on July

13, 2018, requiring Defendant to “provide complete responses to Plaintiff's First

Requests for production no later than August 27, 2018.”

    6.      On August 27, 2018, Defendant provided Plaintiff with supplemental

responses to her First Requests for Production. In over 78% of his responses,

Defendant either refused to produce responsive documents or claimed that no such

documents were within his “possession, custody or control.”


                                                                              Page 2
     Case 9:17-cv-00050-DLC-JCL Document 123 Filed 12/10/18 Page 3 of 4



    7.       Defendant further claimed, in his supplemental responses, that he

would produce documents responsive to Requests numbered 17, 29, 30, and 33.

This incomplete response not only violates this Court’s Order dated July 13 but

Defendant has also yet to produce and has since refused to produce any of those

documents in further violation of Fed. R. Civ. P. 34(b)(2)(B).

    8.       In the remaining requests, Defendant only produced articles available

through his website, Daily Stormer, and no other documents responsive to the

requests. Given the continued game-playing engaged in by Defendant in this

litigation, Plaintiff has reason to doubt the veracity and completeness of

Defendant’s responses to these Requests, numbered 32, 34, 39, 40-47, 53-59, 63,

83, 85, and 87.

    9.       Plaintiff has in good faith attempted to resolve discovery disputes with

Defendant without court action as is required under Fed. R. Civ. P. 37(a)(1).

    10.      Plaintiff sent an email requesting a meet and confer on October 22,

2018, with a request that Defendant’s counsel respond by October 26, 2018.

    11.      Having received no response to this request, Plaintiff then telephoned

Defendant’s counsel and left a message on October 30, 2018, again requesting to

meet and confer. Plaintiff then sent another email to Defendant’s counsel later in

the day on October 30, 2018, requesting the same to which Defendant’s counsel

responded.




                                                                                Page 3
     Case 9:17-cv-00050-DLC-JCL Document 123 Filed 12/10/18 Page 4 of 4



     12.     Parties attempted to meet and confer to discuss all disputed issues in

Defendant’s discovery responses telephonically on November 2, 2018, and

November 9, 2018. Unable to work through each issue during those two telephone

calls, Plaintiff opted to continue the meet and confer discussion through detailed,

comprehensive correspondence. Plaintiff sent such correspondence to Defendant’s

counsel on November 15, 2018, and requested a response by November 21, 2018.

Plaintiff received no response.

     13.     Despite these good faith attempts to resolve disputed issues, the

parties were unable to reach agreement on any issue, and Plaintiff is now forced to

seek court intervention in the matter.

     14.     This motion is supported by an accompanying memorandum of law.


      For the foregoing reasons, Plaintiff requests the Court compel Defendant to

immediately and completely respond to Plaintiff’s First Requests for Production in

its entirety. Plaintiff also requests the Court award attorney’s fees and costs

incurred in bringing this Motion in accordance with Fed. R. Civ. P. 37(b). Plaintiff

also moves this Court to impose sanctions pursuant to Rule 37(b).


      DATED December 10, 2018.

                                               /s/ John Morrison
                                               Attorney for Plaintiff Tanya Gersh
                                               on behalf of all Attorneys for Plaintiff




                                                                                  Page 4
